COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE MATTER OF THE ESTATE OF                 §             No. 08-18-00032-CV
 JOSEPH ABRAHAM, JR. A/K/A
 JOSEPH (SIB) ABRAHAM, JR.,                     §               Appeal from the

                      Appellant.                §             Probate Court No. 1

                                                §           of El Paso County, Texas

                                                §            (TC# 2014CPR02054)

                                            §
                                          ORDER

       Pending before the Court is Appellee’s motion for leave to supplement the clerk’s record

with the Successor Dependent Administrator’s Original Petition against Margaret C. Abraham,

filed on October 10, 2017 and Successor Dependent Administrator’s Reply to Margaret C.

Abraham’s Response to Dependent Administrator’s Motion for Summary Judgment to Invalidate

the Assumption Warranty Deed dated October 19, 2016, filed on December 19, 2017. The motion

is GRANTED. Therefore, a supplemental clerk’s record with said documents is due to be filed

with this Court on or before August 16, 2018.

        IT IS SO ORDERED this 27th day of July, 2018.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.